Citation Nr: 0830765	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-07 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back strain.

2.  Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran had active service from June 1968 to June 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board notes that, in a statement received in February 
2007, the veteran's representative withdrew the veteran's 
request for a hearing before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action on their part is 
required.


REMAND

The Boar regrets any further delay in adjudicating the 
claims, but finds that additional development is necessary to 
decide the claims.

At the outset, it is noted that the veteran claims treatment 
for a left knee injury at the U.S. Naval Hospital in Rota, 
Spain in 1971.  The claims file does not contain records from 
that facility in 1971.  However, reports from that hospital 
dated in 1970 and 1972 are of record.  It would appear, 
therefore, that all available records from that facility have 
been obtained.  Accordingly, no further development is 
necessary in this regard.  Nevertheless, VA's duty to assist 
the veteran does require additional action prior to 
adjudication of the claim, as will be discussed below.

The veteran's service records reflect that he was discharged 
from active duty to the United States Naval Reserves in April 
1972.  His terminal date of reserve obligation was June 1974.  
On remand, the RO should determine whether any service 
medical records are available with the United States Naval 
Reserves from April 1972 to June 1974.

The available post-service medical records contain very 
little evidence concerning the course of treatment of the 
veteran's low back and left knee symptoms, largely due to the 
fact that the veteran, who is a chiropractor, reports self-
treating his disabilities over the years.  The available 
private medical records, indeed, show that the veteran is 
identified as the referring physician for many of the tests 
and radiographic studies conducted.  It appears, however, 
that potentially relevant treatment records may be available 
from Drs. Peter Quartarolo, John Grollmus, and W. 
Scheidemann.  On remand, the RO should attempt to obtain 
these private treatment records, if available.

Finally, the veteran has provided his own opinion as a 
chiropractor that a left knee injury in service resulted in 
the medial meniscus and medial collateral ligament tears 
demonstrated by magnetic resonance imaging (MRI) scan in 
October 1994.  He also provided an opinion, with reference to 
medical treatise information, that his low back injury 
resulted in a disc injury responsible for his current low 
back symptomatology.  The Board finds that medical 
examination and opinion, based upon review of the veteran's 
own chiropractic opinion, is necessary to decide the claim.  
38 C.F.R. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Determine whether any service medical 
records are available with the United States 
Naval Reserves from April 1972 to June 1974.

2.  Obtain clinical records from the San 
Francisco, California VA Medical Center 
(VAMC) since May 2004.

3.  Assist the veteran in obtaining 
treatment records from Drs. Peter 
Quartarolo, John Grollmus, and W. 
Scheidemann.  

4.  The RO should arrange for the veteran to 
undergo an appropriate VA examination in 
order to determine the nature and likely 
etiology of his low back and left knee 
disorders.  The entire claims file must be 
made available to the health care provider 
designated to examine the veteran, and the 
examination report should include discussion 
of the veteran's documented medical history, 
assertions and opinion as a chiropractor.  
All appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

Based on the examination and review of the 
record, the examiner should identify all 
current low back and left knee disorders 
present and offer an opinion as to whether 
it is at least as likely as not (i.e., there 
is at least a 50 percent probability) that 
any currently diagnosed back and/or left 
knee disability is causally related to 
active duty service from June 1968 to June 
1972.  

The examiner should include a complete 
explanation with his or her opinion, based 
on findings on examination and information 
obtained from review of the record, to 
include discussion of the significance of 
the February 2007 statement from Dr. W.L., 
D.C., reporting a finding of retrolisthesis 
of L5 on S1 in 1978; physical therapy 
records noting that an automobile accident 
in 1997 aggravated/escalated a prior problem 
with low back pain; and the veteran's March 
2006 opinion explaining the medical basis 
for his chiropractic opinion in this case.

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.

5.  Thereafter, readjudicate the claims.  If 
any claim remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and the 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

